t c no united_states tax_court trans city life_insurance_company an arizona corporation petitioner v commissioner of internal revenue respondent docket nos filed date p is an insurance_company authorized to sell disability and life_insurance within the state of arizona p’s primary and predominant business activity is writing credit life and disability insurance policies during the subject years p and g an unrelated entity entered into two retrocession reinsurance agreements for valid and substantial business reasons under the terms of each agreement g retroceded its position on reinsurance to p and p agreed to pay g a dollar_figure million ceding commission the agreements helped p qualify as a life_insurance_company under sec_816 i r c which in turn allowed p to claim the small_life_insurance_company_deduction under sec_806 i r c relying on sec_845 i r c r disregarded both of these agreements because she alleged the agreements did not transfer to p risks proportionate to the benefits that p derived from the small_life_insurance_company deductions under sec_806 i r c held r may rely on sec_845 i r c prior to the issuance of regulations held further r committed an abuse_of_discretion in determining that the agreements had a significant tax_avoidance effect under sec_845 i r c with respect to p held further p may amortize each ceding commission over the life of the underlying agreement james e brophy iii and mark v scheehle for petitioner avery cousins iii susan e seabrook lana eckhardt and nancy s vozar for respondent findings_of_fact content sec_1 general facts a petitioner notices of deficiency b reinsurance in general a overview experience refund provisions dollar_figure b risk_transfer and risk charges dollar_figure c d termination dollar_figure the and retrocession agreements dollar_figure overview dollar_figure a b purpose of the agreements dollar_figure agreement dollar_figure original agreement dollar_figure a first amendment trust account dollar_figure b underlying business dollar_figure c d ceding commission and risk charge dollar_figure right to withhold dollar_figure e recapture dollar_figure f g termination dollar_figure agreement dollar_figure in general dollar_figure a amendments dollar_figure b c underlying business dollar_figure ceding commission and risk charge dollar_figure d e right to withhold dollar_figure brief amicus curiae was filed by john w holt and susan j hotine as counsel for the american council of life_insurance f g recapture dollar_figure termination dollar_figure opinion overview dollar_figure lack of regulations under sec_845 dollar_figure significant tax_avoidance effect dollar_figure amortization of ceding commissions dollar_figure laro judge trans city life_insurance_company an arizona corporation petitioned the court to redetermine respondent's determinations for its through taxable years respondent determined deficiencies of dollar_figure dollar_figure dollar_figure and dollar_figure in petitioner’s and federal income taxes respectively respondent's determination for was reflected in a notice_of_deficiency issued to petitioner on date the notice respondent's determinations for and were reflected in a second notice_of_deficiency issued to petitioner on date the notice in her amendments to answers amendments respondent asserted that petitioner was not entitled to amortize ceding commissions payable under two reinsurance agreements with the guardian life_insurance_company of america guardian respondent asserted in her amendments that the through deficiencies were dollar_figure dollar_figure dollar_figure and dollar_figure respectively we must decide whether respondent may rely upon sec_845 prior to the issuance of regulations we hold she may whether the two reinsurance agreements at issue had significant tax_avoidance effects under sec_845 with respect to petitioner we hold they did not whether petitioner may amortize the ceding commissions payable under the reinsurance agreements over the life of the agreements we hold it may unless otherwise indicated section references are to the internal_revenue_code in effect for the taxable years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar the 50-percent ratio described in sec_816 is referred to as the life ratio this holding moots another issue before us namely whether petitioner's disability insurance policies are noncancellable under sec_816 sec_816 provides in part sec_816 life_insurance_company defined a life_insurance_company defined --for purposes of this subtitle the term life_insurance_company means an insurance_company which is engaged in the business of issuing life_insurance and annuity_contracts either separately or combined with accident_and_health_insurance or noncancellable contracts of accident_and_health_insurance if-- its life_insurance_reserves as defined in subsection b plus unearned premiums and unpaid_losses whether or not ascertained on noncancellable life accident or health policies not included in life_insurance_reserves comprise more than percent of its total_reserves as continued continued defined in subsection c for purposes of the preceding sentence the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies b life_insurance_reserves defined -- in general --for purposes of this part the term life_insurance_reserves means amounts-- a which are computed or estimated on the basis of recognized mortality or morbidity tables and assumed rates of interest and b which are set_aside to mature or liquidate either by payment or reinsurance future unaccrued claims arising from life_insurance annuity and noncancellable accident_and_health_insurance contracts including life_insurance or annuity_contracts combined with noncancellable accident_and_health_insurance involving at the time with respect to which the reserve is computed life accident or health contingencies reserves must be required_by_law -- except-- a in the case of policies covering life accident_and_health_insurance combined in one policy issued on the weekly premium payment plan continuing for life and not subject_to cancellation in addition to the requirements set continued findings of fact4 general facts a petitioner at all relevant times petitioner was an arizona corporation with its principal offices located in scottsdale arizona it was an insurance_company for purposes of sec_816 and it was authorized by the state of arizona department of insurance to sell disability and life_insurance within the state of arizona continued forth in paragraph life_insurance_reserves must be required_by_law amount of reserves --for purposes of this subsection subsection a and subsection c the amount of any reserve or portion thereof for any taxable_year shall be the mean of such reserve or portion thereof at the beginning and end of the taxable_year c total_reserves defined --for purposes of subsection a the term total_reserves means-- life_insurance_reserves unearned premiums and unpaid_losses whether or not ascertained not included in life_insurance_reserves and all other insurance_reserves_required_by_law some of the facts have been stipulated and are so found the stipulations and attached exhibits are incorporated herein by this reference its primary and predominant business activity was writing credit life and disability insurance policies covering individuals who financed vehicles purchased from automobile dealers during the subject years it wrote direct_credit policies that generated the following amounts of premiums from life and disability insurance year life_insurance disability insurance dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number b notices of deficiency petitioner’s through forms 1120l u s life_insurance_company income_tax return reported small_life_insurance_company deductions see sec_806 of dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent disallowed these deductions according to the notice your reinsurance agreement with guardian life_insurance_company of america has a significant tax_avoidance effect with respect to the trans city life_insurance_company pursuant to sec_845 an adjustment is made to reserves to eliminate the avoidance effect by treating the reinsurance agreement as terminated on date and reinstating the agreement on date by eliminating the avoidance effect of this agreement you do not meet the requirements of a life_insurance_company as specified in sec_816 because the reserves necessary to meet the definition of a life_insurance_company do not comprise more than percent of your total_reserves therefore it is determined that the amount of dollar_figure claimed on your return as a small_life_insurance_company_deduction for the taxable_year ended date is not allowed accordingly income is increased in the amount of dollar_figure for the taxable_year ended date the notice is virtually identical to the notice and it states the same reason for respondent’s adjustments to the years referenced therein neither the notice nor the notice disregarded the income that petitioner earned under the reinsurance agreements reinsurance in general a overview reinsurance is an agreement between an initial insurer the ceding company and a second insurer the reinsurer under which the ceding company passes to the reinsurer some or all of the risks that the ceding company assumes through the direct underwriting of insurance policies generally the ceding company and the reinsurer share profits from the reinsured policies and the reinsurer agrees to reimburse the ceding company for some of the claims that the ceding company pays on those policies a reinsurer may pass on retrocede its position on reinsurance to a third insurer this type of agreement is called a retrocession agreement and the third insurer is called a retrocessionaire virtually all life_insurance_companies purchase reinsurance and the probability of loss on any reinsurance agreement tends to be low reinsurance is commonly purchased to protect against single claims in excess of the level prudently borne by an insurer’s financial capacity for example a ceding company may choose to reinsure all life_insurance policies over dollar_figure because it decides that dollar_figure is the maximum risk that it can assume reinsurance is also commonly purchased as a financial tool for providing surplus relief or financing an investment in new business growth an insurer’s statutory surplus will usually decrease under statutory accounting principles when it issues new policies although an insurer's assets increase by the amount of the premiums received on the policy its liabilities and expenses increase by a greater amount due primarily to the insurer’s payment of commissions to its agents on their issuance of the policy reinsurance agreements are commonly used in the insurance industry to provide the surplus relief for this depletion in the financial setting the reinsurer generally transfers up-front capital a ceding commission to the ceding company to cover part or all of the ceding company’s acquisition expense for the reinsured policies in addition to reimbursing the ceding company for some or all of the claims that the ceding company pays under the policies the ceding commission is generally the amount of the surplus relief reinsurance is called conventional reinsurance when the ceding commission equals the ceding company's acquisition expense plus some profit on the block of policies insured and the reinsurer has the right to all future profits reinsurance is called surplus relief reinsurance when the ceding commission is less then the amount_paid under conventional reinsurance and the ceding company shares the statutory surplus equals the insurer's assets minus its liabilities future profits with the reinsurer in the case of surplus relief reinsurance the ceding company usually receives profits after the reinsurer has recovered its ceding commission plus the stipulated profit margin a ceding company may accept either a known current return on reinsured policies through conventional reinsurance or a share of the policies’ future profits through surplus relief reinsurance a reinsurer pays a smaller ceding commission for surplus relief reinsurance than for conventional reinsurance because it has a right to less than all of the reinsured business’ future profits in the case of either conventional reinsurance or surplus relief reinsurance risk is transferred if the reinsurer must reimburse the ceding company for future claims and the reinsurer receives revenues generated by the reinsured policies regardless of experience state regulations usually require that an insurance_company file annual statements with the insurance department of the state in which it is domiciled these reports must contain financial statements that show the insurer’s operations as of december these financial statements must show a minimum amount of surplus insurance_companies typically enter into surplus relief reinsurance agreements at the end of the year to increase their surplus under statutory accounting principles in order to meet these minimum surplus requirements although insurance a surplus relief reinsurance agreement usually increases the ceding company's surplus under statutory accounting continued companies commonly enter into reinsurance agreements at the end of the year some reinsurance agreements are consummated at other than yearend b experience refund provisions the parties to a surplus relief reinsurance agreement usually have a provision the experience refund provision that controls the allocation of future profits between them the experience refund provision usually caps the amount of profits that the reinsurer may retain from the reinsured business which in turn allows the ceding company to participate in favorable experience experience refund provisions do not eliminate or reduce the transfer of risk because in part the reinsurer is liable for any loss on the reinsured policies an experience refund provision increases the risk to the reinsurer because a refund is a return of profits to the ceding company which in turn lessens the reinsurer’s cushion for absorbing future losses an experience account ea is used to account for the reinsurer’s share of profits the ea is a notional account that tracks the profits or losses of the reinsured business the ea balance is referred to as the eab continued principles when the surplus is increased in this manner the reinsurer usually realizes a corresponding decrease in other words the reinsurance agreement may require that some of the profits must be paid refunded to the ceding company after the reinsurer has recovered its ceding commission plus the stipulated profit margin c risk_transfer and risk charges reinsurance agreements are structured to transfer risks that are inherent in the underlying policies risks commonly found in policies sold by life insurers include mortality lapse and investment mortality is the risk that policyholders will die and death_benefits will be paid sooner than expected in the case of life_insurance or the risk that policyholders will continue to live and collect benefits longer than expected in the case of annuity insurance when a life policy is reinsured the reinsurer usually agrees with the ceding company to reimburse it for the full death_benefits in the case of annuity_contracts the reinsurance agreement may transfer two types of mortality risk first reinsurers usually realize a loss when a policyholder dies in the early years of his or her policy because the death_benefit tends to be higher than the cash_value second reinsurers usually suffer a loss when the annuitization benefits which are payable according to the settlement terms of a policy are greater than anticipated due to better than expected annuitant longevity ie the policyholder lives longer than predicted by standard mortality tables surrender which is also known as lapse is the risk that a policy holder will voluntarily terminate his or her policy prior to the time that the insurer recoups its costs of selling and issuing the policy a reinsurer will realize a loss on the reinsurance agreement when it receives an initial consideration that is less than the policy’s cash_surrender_value and the policyholder terminates the policy before the initial consideration plus renewal profits exceed the cash_value the risk of investment is threefold namely the risks of credit quality reinvestment and disintermediation credit quality is the risk that invested_assets supporting the reinsured business will decrease in value which in turn may lead to a default or a decrease in earning power reinvestment is the risk that invested funds will earn less than expected due to a decline in interest rates disintermediation is the risk that interest rates will rise and that assets will have to be sold at a loss in order to provide for withdrawals on account of surrender or maturing contracts investment risk may or may not be transferred to the reinsurer investment risk is fully transferred if the reinsurer receives the funds backing the block of policies to invest for its own account if the ceding company holds the assets backing the reinsured block the terms of the reinsurance agreement dictate whether the investment risk is borne by the ceding company or the reinsurer there is generally no single accepted method of quantifying the risk of mortality or surrender and there is no recognized federal standard risk may be quantified based on the amount of the reserve for the reinsured policies ie the present_value of future_benefits less the present_value of future premiums determined on a statutory basis the face_amount of the reinsured policies ie the reinsurer’s total contractual liability and the amount for which the reinsurer is at risk ie the difference between the face_amount of the policies and the reserves provisions for risk charges are commonplace in reinsurance agreements to set the profit margin that a reinsurer expects to earn on the agreement a reinsurance agreement may state for example that any renewal profits on the reinsured business will first accrue to the reinsurer to the extent of the risk charge then be used to repay the reinsurer's ceding commission and then to the extent of any excess returned to the ceding company through the experience refund provision risk_transfer is not eliminated through the use of a risk charge because a reinsurer earns its charge only from actual renewal profits if any when claims exceed revenues the reinsurer suffers the loss actual risk_transfer is a fundamental principle of reinsurance when a purported reinsurance agreement transfers little or no insurance risk the agreement is not reinsurance but is the equivalent of a loan or some other type of financing_arrangement d termination reinsurance agreements usually give the ceding company the unbridled discretion to terminate the agreement either immediately or after a stipulated number of years in order to exercise its right of termination the ceding company must usually pay the reinsurer its outstanding loss if any at the time of recapture such a provision is intended to give reinsurers the ability to recover their investments in the case of early recaptures by a ceding company risk_transfer is not eliminated by a right of termination provision because losses remain with the reinsurer if the ceding company does not terminate the reinsurance it is common for a surplus relief reinsurance agreement to terminate when it no longer provides surplus relief the and retrocession agreements a overview this litigation focuses on two retrocession agreements the agreements entered into between petitioner as the retrocessionaire and an unrelated entity guardian as the reinsurer the agreements were mainly surplus relief reinsurance agreements and petitioner’s costs connected to the agreements were minimal the form of the agreements was and still is common in the insurance industry petitioner and guardian agreed that the first agreement the agreement executed on date was effective date petitioner and guardian agreed that the second agreement the agreement executed on date was effective date the effective date of the agreement coincided with the last day of the second quarter in which the agreement was terminated and it reflected the efforts of petitioner and guardian to continue their relationship guardian is a mutual company domiciled in new york following that termination the effective date of the agreement marked an anniversary of the date effective date of the underlying reinsurance agreement the agreements provided that petitioner would reimburse guardian for benefits paid to policyholders under life_insurance and annuity_plans of insurance benefits included amounts payable on the death of any insured cash values payable when withdrawn by policyholders or upon cancellation of the policies and annuity benefits payable upon policyholder annuitization petitioner agreed to pay guardian a ceding commission of dollar_figure million on each of the agreements which represented the value that petitioner was willing to pay in exchange for receiving its share of future profits on the reinsured policies if the reinsured policies were profitable petitioner would receive all of the profits until it recovered its dollar_figure million ceding commission plus a quarterly risk charge of percent of the unrecovered balance afterwards petitioner would receive percent of the profits and guardian would receive the remaining percent by way of an experience refund if the reinsured policies were not profitable enough to allow petitioner to receive its ceding commissions and risk charges petitioner would suffer the loss petitioner could not compel guardian to terminate the agreements under any circumstance before date and prior to its amendment the agreement provided that the quarterly risk fee would equal dollar_figure percent of the unrecovered balance date guardian could not recapture any of the policies underlying the agreement and the agreement respectively beginning with each of those dates guardian had discretion to recapture policies under the related agreement if guardian exercised this right before date it had to pay an early recapture fee equal to the absolute value of any negative eabdollar_figure if guardian exercised this right after date or chose to leave the reinsurance in place after that date guardian did not have to pay a recapture fee and petitioner had no recourse to recover its loss neither guardian nor any of its representatives promised petitioner that guardian would make petitioner whole if it recaptured either of the agreements after date and guardian undertook no obligation to make petitioner whole the agreements were structured so that guardian had an economic incentive to terminate the agreements when the surplus relief as measured by the eab was zero if business was profitable guardian could have terminated the agreements guardian also could have left the agreements in place when the eab was equal to or greater than zero if the underlying businesses generated a loss or if guardian did not want to assume the risk of recapture business could have been so volatile for example that guardian could have wanted to leave the agreements in place because the cost of reinsurance would have been less this type of early recapture fee arrangement was common in the industry than the risk of future adverse experience if the reinsured business was volatile or losses developed and guardian did leave the reinsurance in place the risk of loss would have remained with petitioner guardian’s unilateral right to terminate the agreements increased rather than decreased petitioner’s risk throughout the duration of the agreements a negative eab represented the remaining surplus relief generated for guardian by the underlying agreement the amount of the negative eab also represented petitioner's outstanding liability for the ceding commission payable under the related agreement the moment that the eab was zero was important because guardian would have had to start paying petitioner profits from the reinsured business rather than crediting the eab if the agreement continued after that time petitioner had no meaningful control_over the operation of the eab each of the agreements had a funds withheld provision that was common in the insurance industry such a provision eliminates unnecessary cash-flow and does not affect the economic_substance of the agreement or the risk that is transferred the funds withheld provision in the agreements avoided the need for petitioner to transfer to guardian funds equal to the ceding commission only to have guardian transfer funds back to petitioner for the reinsurance profits as petitioner earned and reported renewal profits from guardian petitioner simply reduced its liability to guardian by the amount of the cash that would otherwise have been transferred to it by guardian the funds withheld provision provided additional security to guardian and it did not limit the risk transferred from guardian to petitioner the insurance industry is heavily regulated petitioner was obligated under statutory accounting principles to establish reserves for the liabilities it incurred under each of the agreements guardian would not have legitimately obtained the surplus relief it sought under the agreements if the national association of insurance commissioners naic and new york state requirements for risk_transfer had not been metdollar_figure guardian would also have violated its own rules and policies as well as state law if it reported a statutory credit for ceding to petitioner liabilities associated with the agreements absent an actual transfer of risk to petitioner the agreements passed to petitioner almost percent of the risk held by guardian for mortality surrender and investment b purpose of the agreements the relationship between guardian and petitioner was arm’s-length and each had differing interests both petitioner and guardian derived valid and substantial benefits from the agreements without regard to taxes guardian entered into each the naic is an organization of insurance commissioners from various states who are responsible for the regulation of insurance the naic accredits state insurance departments and it issues model regulations which are not law unless and until they are adopted by a state to promote uniform insurance regulation throughout the nation the financial statement form prescribed by the naic is known in the life_insurance industry as the annual_statement annual_statement and the annual_statement must be filed annually in each state in which the life_insurance_company does business of the agreements to obtain risk coverage and to get surplus relief of dollar_figure million guardian would not have entered into either agreement had the agreement not increased its surplus by dollar_figure million guardian earned a spread on the difference between the risk fees it paid petitioner under the agreements and the risk fees it received from the underlying agreements petitioner entered into the agreements to retain its profitable credit disability business retain the credit disability business’ assets on which it was earning investment_income and maintain its life_insurance status by obtaining enough life reserves on a coinsurance basis to satisfy the life ratio the agreements also gave petitioner the ability to withhold the ceding commissions while earning percent on the risk charge and continuing to earn approximately percent on the amount of the commission petitioner wanted to be a life_insurance_company for federal_income_tax purposes and petitioner would not have qualified as a life_insurance_company during any of the subject years if the reserves associated with the agreements were not included in the calculation of the life ratio ignoring petitioner's alternative argument that its disability policies were noncancellable the life ratio would have been less than percent in each year petitioner’s life ratio for through was greater than percent when the reserves associated with the agreements are included in the calculation of the life ratio qualification as a life_insurance_company was petitioner's primary business objective because it enabled petitioner to earn more money for its shareholders irrespective of tax consequences than any other alternative instead of entering into the agreements petitioner could have ceded away its credit disability insurance_business in order to maintain its qualification as a life_insurance_company petitioner employed this technique both before and after the subject years if petitioner had ceded away its credit disability business it would have paid less tax than it did by entering into the agreements agreement a original agreement the agreement was drafted by guardian under the agreement petitioner assumed percent of guardian’s interest in guardian’s date reinsurance agreement with business men’s assurance bma and date reinsurance agreement with united pacific life_insurance_company upl guardian retained an experience refund equal to percent of the positive net cash-flow from the reinsured policies the experience refund provision was part of the agreement because guardian was unwilling to sell to petitioner the profits on business with reserves in excess of dollar_figure million for dollar_figure million the parties agreed to the 90-percent figure because the block of business was expected to be sufficiently profitable that petitioner's percent of the profits would exceed the ceding commission james h gordon has been petitioner's independent actuary since its incorporation in except for to mr gordon negotiated the agreement on behalf of petitioner and he dealt only with jeremy starr of guardian mr gordon attempted to obtain for petitioner a risk fee between and percent guardian refused to pay that amount the effect of the agreement on guardian was to increase its taxable_income by the dollar_figure million ceding commission in addition to a tax on equity that resulted from guardian’s status as a mutual insurer and decrease its liabilities related to its coinsurance reserves petitioner was able to retain assets from its credit life and disability business and the related investment_income that it would have otherwise had to cede away and it was able to retain the underwriting profit on that business the agreement did not extend any loss carryover period for petitioner it did not eliminate for petitioner any separate_return_limitation_year srly taint from any previous operating loss it did not change the character of any item_of_income or deduction for petitioner from ordinary to capital or capital to ordinary it did not change the source of any item_of_income or deduction for petitioner from foreign to domestic or domestic to foreign b first amendment trust account the first amendment to the agreement was completed on date it required that a_trust the trust be established with first interstate bank of arizona n a fib petitioner and guardian each pay percent of the cost of maintaining the trust and securities be deposited into the trust to secure petitioner’s performance under the agreement the trust was a security device for guardian to secure payment of petitioner's obligations and it was structured to allow guardian to receive credit on its annual statements for the additional capital surplus it sought to obtain guardian and petitioner executed an agreement with fib effective date establishing the trust the agreement was drafted by guardian based on discussions with mr starr mr gordon estimated that petitioner’s required_deposit to the trust as of date was approximately dollar_figure based on this estimate petitioner transferred securities totaling dollar_figure into the trust in early date during the entire period that the trust was in existence petitioner had a right to receive and received on a monthly basis all investment_income including interest and dividends from the trust’s assetsdollar_figure petitioner also had a reversionary_interest in the trust’s assets and it reported these assets on its financial statements filed with the arizona department of insurance guardian had the sole discretion to make withdrawal sec_12 from through petitioner received investment_income totaling dollar_figure from the trust at any time without any further act or notice or satisfaction of any condition or qualification c underlying business the agreement was indemnity_reinsurance on a combination coinsurance modified_coinsurance plan the business retroceded to petitioner under the agreement consisted of two blocks of single premium deferred_annuity spda policies the first block was insurance written by upl during reinsured by bma in retroceded to guardian in and retroceded to petitioner under the agreement the first block consisted of a 6316-percent quota share of the block of spda policies underlying the reinsurance agreement between upl and bma the second block was insurance written during by a subsidiary of upl reinsured by upl in retroceded to guardian in under an agreement referred to as the new york retro and retroceded to petitioner under the agreement petitioner had no right to terminate or in any way shift or avoid losses that might occur under the agreement and the agreement did not limit petitioner’s obligation to pay losses if they occurred petitioner was liable on each contract underlying the agreement to pay the amount of the benefit that corresponded to the portion of the contract reinsured percent petitioner was also liable to pay a surrender benefit equal to the surrender and matured endowment benefits paid_by guardian on the portion of the contracts reinsured and to pay those benefits in the same manner as provided in the reinsured contracts petitioner did not pay claims make refunds directly to the insured otherwise contact the insured or perform administrative functions with respect to the policies underlying the agreement d ceding commission and risk charge the ceding commission was recorded as a negative dollar_figure million in the eab as of date and represented the pretax surplus relief generated for guardian and the pretax statutory cost to petitioner as of that date petitioner deducted the dollar_figure million ceding commission on its form 1120l the naic regulations applicable to the agreement required that a reinsurer such as petitioner participate significantly in the risk of mortality surrender or investment in the case of the reinsured business the agreement transferred to petitioner the risk of investment surrender excess mortality and annuitization if losses were incurred and profits were insufficient to recoup the losses petitioner maintained the burden of the losses the agreement passed to petitioner the risk of paying percent of the benefits on the portion of the underlying policies that it assumed during the period that the agreement was in effect guardian paid petitioner risk fees totaling dollar_figure three thousand dollars of this amount was paid in and the remaining dollar_figure was paid in guardian paid petitioner the dollar_figure amount after petitioner discovered that the amount had not been paid as required e right to withhold the agreement provided that guardian would pay petitioner reinsurance premiums and an initial consideration equal to the total_reserves on the reinsurance policies in force at the start of the agreement the agreement permitted guardian to elect to withhold funds equal to the coinsurance reserves on the reinsured policies the agreement permitted petitioner to elect to withhold funds equal to the ceding commission guardian had to pay petitioner interest on the funds that it withheld and petitioner had to pay guardian interest on the funds that it withheld the agreement provided that all moneys due either guardian or petitioner would be netted against each other the agreement provided that negative experience refunds could offset positive experience refunds within the same calendar_year the agreement allowed petitioner to carry forward negative net refunds for a calendar_year to future calendar years although the agreement allowed each party to withhold funds equal to the amount specified in the agreement the parties could not withhold funds in excess of the amount specified within days after the end of each calendar_quarter guardian was obligated to pay petitioner and petitioner was obligated to pay guardian the amounts due under the agreement subject_to each party’s right to withhold funds up to the maximum amount because petitioner could not withhold funds in excess of the dollar_figure million ceding commission petitioner had to pay guardian losses in excess of the amounts it was entitled to withhold if the absolute value of the negative eab exceeded dollar_figure million in the event of guardian’s insolvency petitioner was obligated to continue to fulfill its contractual liabilities under the agreement without increase or diminution when guardian and petitioner signed the agreement each elected to exercise its right to withhold funds no cash changed hands at that time f recapture the agreement provided that guardian would automatically recapture a contract but not all contracts if the ceding company elected to recapture subject_to termination upon recapture by the ceding company the term of the agreement was unlimited and could not be terminated unilaterally by petitioner the agreement provided that petitioner's liability with respect to a contract would terminate on the date of recapture g termination termination dates for reinsurance agreements including retroactive termination dates are subject_to negotiation but a termination_date cannot be made retroactive to a prior calendar_year the termination_date of the agreement was negotiated between the parties on or about date upl notified guardian that upl would be effecting a recapture of the business underlying its reinsurance agreement with guardian due to naic compliance issues guardian did not notify mr gordon or petitioner of this fact until some time in the fall of the agreement was terminated on date effective as of date the effective date was the first day of the second quarter and it was the day after the termination of the new york retro the earliest of the underlying agreements to terminate by the written terms of the agreement guardian had to recapture the n y retro spda policies from petitioner effective date as a result of the recapture of those policies by the ceding company agreement a in general following the termination of the agreement guardian and petitioner negotiated and entered into the agreement the agreement was very similar to the agreement the agreement was negotiated by mr gordon for petitioner and mr starr for guardian and it was drafted by guardian although the agreement did not provide for the continuation of the trust petitioner and guardian continued to maintain the trust to secure petitioner’s performance under the agreement and to allow guardian to receive credit on its annual statements for statutory accounting purposesdollar_figure petitioner continued to petitioner continued to maintain the trust with guardian as its beneficiary until the trust was terminated in deposit into the trust securities in the amount approximately equal to the negative eab the agreement did not extend a carryover period for tax purposes it did not eliminate the srly taint of a previous net_operating_loss for petitioner it did not change the character of an item_of_income or deduction for petitioner from ordinary to capital or capital to ordinary it did not change the source of an item_of_income or deduction for petitioner from domestic to foreign or foreign to domestic it did not artificially reduce petitioner's equity or result in any deferral of income to guardian petitioner’s federal marginal income_tax rate for its taxable_year was approximately percent petitioner’s federal marginal income_tax rate for the taxable years through was approximately percent during each of these years guardian was taxed at the full corporate_income_tax rate including a significant equity_tax under sec_809 b amendments the agreement was amended three times the first amendment completed on date to be effective as of date eliminated the experience refund provision and increased the risk fee from dollar_figure percent per quarter to percent per quarter of the absolute value of the eab the amount of the risk fee was within the range of risk fees normally payable by reinsurers to retrocessionaires such as petitioner the agreement originally contained an experience refund provision pursuant to which petitioner agreed to refund to guardian percent of the net cash-flow of the retroceded insurance petitioner’s portion of the total_reserves on the business reinsured under the agreement was approximately dollar_figure million and an experience refund provision of percent would have meant that the reinsured business would have had to earn dollar_figure million in profits on assets attributable to reserves of dollar_figure million in order for petitioner to recover its dollar_figure million ceding commission mr starr recognized the error and advised petitioner of the error shortly after the agreement was executed mr starr found the error when he was reviewing the agreement in connection with signing his actuarial opinion the second amendment effective date changed the agreement from indemnity_reinsurance on a combined coinsurance modified_coinsurance plan to indemnity_reinsurance on a coinsurance funds withheld plan basis guardian asked for this amendment because california had changed its regulations concerning modified_coinsurance and guardian wanted to assure itself that the agreement complied with the new regulations petitioner agreed to the second amendment because it had the potential to decrease petitioner’s exposure under the agreement and petitioner’s actuary was concerned that the business was not as profitable as expected the third amendment completed on date terminated the agreement effective as of a m on date c underlying business the insurance_business underlying the agreement was volatile and risky upl and guardian entered into a reinsurance agreement on date under which guardian reinsured a portion of a block of single premium deferred_annuity spda policies written from january through date and a portion of a block of single premium whole life spwl policies written from january through date pursuant to the agreement petitioner assumed percent of guardian’s interest in the individual life portion of the reinsurance agreement between upl and guardian the agreement did not reinsure with petitioner any deficiency or excess_interest reserves the reserves for the business underlying the agreement were smaller than the reserves associated with the agreement petitioner did not pay claims make refunds directly to the insured or otherwise contact the insured or perform administrative functions with respect to the policies underlying the agreement d ceding commission and risk charge the ceding commission for the agreement was recorded as a negative dollar_figure million in the eab as of date and represented the pretax surplus relief generated for guardian and the pretax statutory loss to petitioner as of that date the dollar_figure million ceding commission was approximately percent of the reserves attributable to petitioner under the agreement ie dollar_figure million ceding commission dollar_figure million of reservesdollar_figure the dollar_figure million ceding commission resulted in taxable_income to guardian and an increase in guardian’s equity_tax petitioner did not deduct the net_loss attributable to the agreement but capitalized it to be amortized under the principles of 491_us_244 on its through forms 1120l petitioner claimed deductions of dollar_figure dollar_figure and dollar_figure respectively for the amortization of the loss associated with the agreement guardian paid petitioner dollar_figure for risk charges on the agreement the market place through competition limits the upside that a reinsurer can earn on a risk charge but does not limit a reinsurer’s downside risk the risk charges did not limit petitioner’s downside risk because of its obligation to pay benefits under the agreements the risk charges that a retrocessionaire like petitioner will earn are generally less than the risk charges that a ceding reinsurer such as guardian would earn if the experience under the reinsured policies was bad both guardian and petitioner could be adversely affected the agreement met the risk_transfer regulations then in effect under the laws of the state of new york the agreement also met the risk_transfer requirements under the naic model_regulation concerning risk_transfer the risks involved with spwl policies include investment excess guardian also paid upl an allowance under the reinsurance agreement between them this allowance was approximately percent of the reserves attributable to guardian under the agreement surrender and excess mortality the agreement involved the transfer of significant risks from excess mortality excess surrender and investment with respect to the risk of surrender this risk increased as the underlying policies aged the insurance policies underlying the agreement contained surrender provisions that increased the likelihood of surrender as the policies aged the agreement obligated petitioner to pay guardian a death_benefit equal to the death_benefit paid_by guardian on the portion of the contract reinsured so long as the agreement was in effect the agreement also provided that petitioner would pay guardian a surrender benefit equal to the surrender and matured endowment benefits paid_by guardian on that portion of the contract reinsured so long as the agreement was in effect the agreement provided no way for petitioner to escape from actual losses in the event of guardian’s insolvency the primary method petitioner had to recover the dollar_figure million ceding commission in the agreement was through the profits of the business no provision in the agreement guaranteed that the reinsured business would be profitable or that petitioner would in fact recover its ceding commission petitioner had the risk under the agreement of losing more than its dollar_figure million ceding commission petitioner had percent of the risk of claims exceeding revenue petitioner could lose money if either the mortality of the insureds or the rate of surrender under the reinsured policies turned out to be higher than predicted if enough policies terminated through death or surrender so that the losses associated with these policies exceeded the investment_income due petitioner petitioner would lose money e right to withhold the agreement provided that guardian would pay petitioner an initial consideration equal to the total_reserves on policies in force at the start of the agreement petitioner was obligated to pay guardian cash if the eab was negative by more than dollar_figure million petitioner could offset negative experience refunds against positive experience refunds within the same calendar_year the agreement allowed both guardian and petitioner to withhold certain funds from each other the agreement permitted guardian to withhold funds equal to the coinsurance reserves on the reinsured policies the agreement permitted petitioner to elect to withhold funds equal to the ceding commission when petitioner and guardian signed the agreement each elected to exercise its right to withhold funds and made no cash payments all moneys due either guardian or petitioner were to be netted against each other and interest was required to be paid on the funds withheld cash settlements were required when the netted amounts exceeded the right of either party to withhold funds f recapture the agreement had an unlimited duration and petitioner could not unilaterally terminate it although guardian could recapture the underlying business after date without paying a recapture fee the option to do so was solely guardian's at various times after date guardian could have elected to terminate the agreement and recapture the underlying business leaving petitioner with a significant loss for example if on date guardian had elected to terminate the agreement petitioner would have owed guardian approximately dollar_figure i e the amount of the negative eab if the agreement had been terminated as of date petitioner would have owed guardian approximately dollar_figure for the then-negative eab g termination the third amendment which terminated the agreement was drafted by guardian the third amendment provided that each party to the agreement waived any rights it had that the termination was conclusive for all purposes without exception and that neither party to the agreement would owe the other any further obligations after the termination_date guardian agreed to the termination because it believed that the eab had become positive and that it would have otherwise had to begin paying petitioner profits from the underlying business petitioner agreed to the termination because the commissioner had challenged the agreement and mr gordon was concerned about how her challenge might affect the agreement mr gordon also expected that guardian would want to recapture the underlying policies when the third amendment was executed mr gordon believed that all settlements for amounts due petitioner had been made in fact settlement had not been made as a result of this error petitioner did not receive from guardian moneys it was entitled to receive the third amendment would not have been executed if mr gordon had realized the error the provision in the third amendment pursuant to which each party waived its rights also appears in the terminating amendments to the reinsurance agreement between upl and guardian when the agreement was terminated neither party had accurate information as to the actual status of the eab the accounting information provided by guardian showed a positive eab of dollar_figure the eab was actually negative by approximately dollar_figure although the eab was negative petitioner made no payment to guardian because neither party realized that it was negative neither petitioner nor guardian would have made the decisions each did if it had had accurate information overview opinion this case takes the court inside the complex and esoteric world of insurance law taking into account the technical jargon and standards utilized therein in making our findings we have examined volumes of filings reams of trial testimony boxes of exhibits and assorted expert reports many of the critical facts were disputed by the parties and each party introduced testimony exhibits and or other evidence to support her or its proposed findings_of_fact as the trier of fact we have found the facts herein by evaluating and weighing the evidence before us giving proper regard to our perception of each witness derived from seeing and hearing him or her testify on the stand we have been guided by petitioner’s expert diane b wallace whom as discussed below we find to be very knowledgeable on the reinsurance industry we have also been guided by our understanding of the insurance and reinsurance industries in general as well as by our knowledge of the applicable statutory scheme as it relates to these industries the primary issue before us is one of first impression namely whether it was an abuse_of_discretion for the commissioner to determine that each of the agreements had a significant tax_avoidance effect within the meaning of sec_845 the tax_avoidance effect identified by the commissioner is that the agreements allowed petitioner to claim and benefit from the small_life_insurance_company_deduction of section dollar_figure sec_806 provides in part a small_life_insurance_company_deduction -- in general -- the small_life_insurance_company_deduction for any taxable_year is percent of so much of the tentative_licti for such taxable_year as does not exceed dollar_figure phaseout between dollar_figure and dollar_figure -- the amount of the small_life_insurance_company_deduction determined under paragraph for any taxable_year shall be reduced but not below zero by percent of so much of the tentative_licti for such continued given the fact that there are no regulations under sec_845 the commissioner relies primarily on legislative_history and her experts’ opinions on industry standards to support her determination that the agreements had a significant tax_avoidance effect under sec_845 in forming our opinion we look first to the law as written by the legislators and we consult the legislative_history primarily to resolve ambiguities in the words used in the statutory textdollar_figure landgraf v usi film prods u s 114_sct_1483 447_us_102 continued taxable_year as exceeds dollar_figure small_life_insurance_company_deduction not allowable to company with assets of dollar_figure or more --- a in general --the small_life_insurance_company_deduction shall not be allowed for any taxable_year to any life_insurance_company which at the close of such taxable_year has assets equal to or greater than dollar_figure b tentative_licti --for purposes of this part-- in general --the term tentative_licti means life_insurance_company_taxable_income determined without regard to the small_life_insurance_company_deduction in 102_tc_338 affd 65_f3d_90 8th cir we stated that the language used in subchapter_l generally had the meaning attributed thereto by experts in the field because subchapter_l was drafted by the congress in language peculiar to the insurance industry we do not interpret the term significant tax_avoidance effect according to an industry meaning because we do not find that the term has a specific meaning in the industry sec_845 which was enacted as sec_212 of the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_494 provides sec_845 certain reinsurance agreements a allocation in case of reinsurance agreement involving tax_avoidance_or_evasion --in the case of or more related_persons within the meaning of sec_482 who are parties to a reinsurance agreement or where one of the parties to a reinsurance agreement is with respect to any contract covered by the agreement in effect an agent of another party to such agreement or a conduit between related_persons the secretary may-- allocate between or among such persons income whether investment_income premium or otherwise deductions assets reserves credits and other items related to such agreement recharacterize any such items or make any other adjustment if he determines that such allocation recharacterization or adjustment is necessary to reflect the proper source and character of the taxable_income or any item described in paragraph relating to such taxable_income of each such person b reinsurance contract having significant tax_avoidance effect --if the secretary determines that any reinsurance contract has a significant tax_avoidance effect on any party to such contract the secretary may make proper adjustments with respect to such party to eliminate such tax_avoidance effect including treating such contract with respect to such party as terminated on december of each year and reinstated on january of the next year lack of regulations under sec_845 petitioner argues that respondent may not rely on sec_845 because she has not prescribed regulations thereunder petitioner argues that sec_845 without regulations violates the due process clause of the fifth_amendment to the u s constitution because it does not set forth an ascertainable_standard sufficient to alert taxpayers as to the section’s reach petitioner points to the term significant tax_avoidance effect and argues that the term is too vague to be interpreted without regulations we disagree with petitioner's claim that sec_845 without regulations is unconstitutionally vague the constitution does not require that the commissioner prescribe regulations for sec_845 see 332_us_194 316_us_407 in the absence of regulations the statutory text may be interpreted in light of all the pertinent evidence textual and contextual of its meaning see 506_us_168 331_us_1 284_us_552 although it is true as petitioner points out that the congress anticipated that regulations would be issued under sec_845 see h conf rept pincite5 1984_3_cb_1 it is not true as petitioner would have us hold that sec_845 requires regulations in order to be effective we find nothing in the statutory text or in its legislative_history that conditions the section's effectiveness on the issuance of regulations see estate of neumann v commissioner t c 105_tc_71 we are mindful that a vital component of due process is that a statute be reasonably clear see 415_us_566 408_us_104 78_tc_280 we conclude that sec_845 passes that test as will be reflected in the following discussion the term significant tax_avoidance effect has a discernible meaning taking into account the relevant legislative_history and other aids to its interpretation significant tax_avoidance effect respondent determined that the agreements had a significant tax_avoidance effect with respect to petitioner respondent argues that the agreements did not transfer life_insurance risk to petitioner that was proportionate to the benefit it derived from the small_life_insurance_company_deduction respondent relies primarily upon the testimony of her three experts ralph j sayre jack m turnquist and charles m beardsley mr sayre is a consulting actuary for actuarial resources of georgia and he is a member of various actuarial societies mr turnquist is a member of various actuarial organizations and he has been self-employed since providing consulting services on actuarial and technical communications relative to the operation of life_insurance_companies mr beardsley is an actuary and he is an expert on the annual_statement reporting for insurance_companies petitioner argues that respondent’s determination is wrong because the benefit of the small_life_insurance_company_deduction is not a tax_avoidance effect under sec_845 petitioner also argues that the agreements did not have a significant tax_avoidance effect with respect to petitioner because the agreements transferred the risk of loss from guardian to petitioner petitioner relies mainly on the testimony of ms wallace who has been the president of the d b wallace co from to present the d b wallace co specializes in reinsurance agreements and regulatory compliance with respect thereto ms wallace is also the naic’s primary lecturer in its nationwide educational programs which are offered to the staff of insurance regulators on the topics of accounting and regulatory compliance for reinsurance transactions we agree with petitioner that the agreements did not have a significant tax_avoidance effect within the meaning of sec_845 before explaining our reasons for that conclusion we summarize our impressions of the experts we have broad discretion to evaluate the cogency of an expert's analysis 838_f2d_330 9th cir affg in part and revg in part on another issue tcmemo_1986_318 783_f2d_906 9th cir affg in part and revg in part on another issue tcmemo_1983_200 we evaluate and weigh an expert’s opinion in light of his or her qualifications and with regard to all other evidence in the record 480_f2d_171 9th cir affg 54_tc_493 97_tc_496 86_tc_547 we are not bound by an expert’s opinion especially when it is contrary to our own judgment 813_f2d_837 7th cir affg 85_tc_56 538_f2d_927 2d cir affg tcmemo_1974_285 227_f2d_753 6th cir affg tcmemo_1954_139 if we believe it is appropriate to do so we may adopt an expert’s opinion in its entirety or we may reject it in its entirety 304_us_282 see 74_tc_441 we may also choose to adopt only parts of an expert’s opinion parker v commissioner supra pincite we find the opinion of ms wallace to be most helpful in resolving the issues presented herein and we rely heavily on it in making our findings and reaching our conclusions ms wallace’s testimony and reasoning were more clear coherent and persuasive than those of her counterparts namely messrs sayre turnquist and beardsley we are unpersuaded by and generally do not rely on the opinions of messrs sayre turnquist and beardsley in making our findings or in reaching our conclusions we find the opinions of messrs sayre and turnquist to be inconsistent and problematic and we generally find that their opinions are unhelpful to usdollar_figure for example mr sayre stated that petitioner and guardian dealt at arm’s length but that each would ignore the express terms of the agreements and change its conduct whenever it chose to do so we find that the record does not support the latter part of this statement mr sayre further stated that he did not believe that the agreements transferred any meaningful risk under questioning by the court however mr sayre conceded that petitioner could suffer a loss under both of the agreements ms wallace mr starr and mr gordon were all unable to understand or reproduce many of the material results reached by mr sayre neither mr sayre nor mr turnquist adequately analyzed what would have happened under the agreements if significant losses were to have arisen we turn to the substance of this case the applicability of sec_845 hinges on whether a reinsurance agreement has a significant tax_avoidance effect on any party to the agreement respondent argues that the agreements had a significant tax_avoidance effect because they allowed petitioner to benefit from the small_life_insurance_company_deduction of sec_806 respondent claims that the only reason petitioner entered into the agreements was to qualify as a life_insurance_company in order to benefit from the small_life_insurance_company_deduction respondent claims that the agreements were not designed to we also find that the opinion of mr beardsley is of little benefit to the court from our point of view the salient parts of his testimony focused on issues that were conceded by petitioner at or before trial generate for petitioner anything more than nominal profits apart from tax savings petitioner replies that the benefit of the small_life_insurance_company_deduction is not a tax_avoidance effect under sec_845 petitioner claims that it entered into the agreements for valid and substantial business reasons that went beyond qualifying as a life_insurance_company a tax_avoidance effect must be significant to one or both of the parties to a reinsurance agreement in order for the commissioner to exercise her authority to make adjustments under sec_845 the conference_report on defra states that a tax_avoidance effect is significant if the transaction is designed so that the tax benefits enjoyed by one or both parties to the contract are disproportionate to the risk transferred between the parties h conf rept supra pincite c b vol pincite this test focuses on the economic_substance of the agreement and the conference_report sets forth seven factors that help determine an agreement’s economic_substance these factors which are nonexclusive and none of which is determinative by itself are the duration or age of the business reinsured the character of the business reinsured the structure for determining the potential profits of each of the parties and any experience rating the duration of the reinsurance agreement between the parties the parties’ right to terminate the reinsurance agreement and the consequences of a termination the relative tax positions of the parties and the general financial situations of the parties id we turn to these factors and analyze them one at a time we also analyze and discuss other factors that we find to be relevant to our determination in analyzing all of the factors we apply a deferential standard of review because the text of sec_845 confers broad discretion on the commissioner similar to that of sec_482 and like provisions we shall sustain the commissioner’s determination as within her discretion unless the determination is arbitrary capricious or without sound basis in fact 96_tc_204 95_tc_323 affd 961_f2d_1255 6th cir i duration or age of business reinsured the duration or age of the business reinsured bears directly on the transfer of significant economic risk between the parties the reinsurance of new business may carry a greater risk of lapse and thus of potential loss to the reinsurer than the reinsurance of old business h conf rept supra pincite c b vol pincite the two blocks of spda policies underlying the agreement and the block of spda policies underlying the agreement were several years old respondent argues that the history of these policies allowed petitioner to predict the policies’ potential profits which in turn allowed petitioner to minimize its risk through the negotiation of a ceding commissions that would be recouped out of those profits we disagree the reinsurance of older policies under the facts herein resulted in a greater risk_transfer than if the policies had been new in contrast to what commonly happens the risk of surrender increased as these policies aged this was because the policies carried surrender charges which decreased over time creating an incentive to defer the surrender of the policies as ms wallace testified the surrender rates on policies of this kind tend to be higher after surrender charges have been reduced mr starr’s credible testimony also established that petitioner’s risk of loss increased over time because the decreasing surrender charges reduced a source of profit for petitioner this factor favors petitioner ii character of business reinsured coinsurance of yearly renewable term life_insurance yrtli as contrasted to ordinary_life_insurance generally does not have a significant tax_avoidance effect because coinsurance of yrtli does not involve the transfer of long-term reserves id pincite vol pincite in a typical reinsurance agreement involving yrtli the parties negotiate each year's risk premium that will be paid to the ceding company to cover the risk that is transferred for that year because the reinsurer receives a premium each year to cover the risk for that year the reinsurer does not establish long-term reserves the spda and spwl policies at issue required one-time lump- sum payments of premiums on an up-front basis and as a consequence the policies were backed by relatively long-term reserves respondent argues that these long-term reserves led to tax_avoidance and that the coinsurance-modco structure did not change the agreements into the equivalent of yrtli or otherwise minimize their tax_avoidance effect we disagree ms wallace testified and we believed that the use of the coinsurance-modco structure minimized the transfer of reserves to petitioner under this structure she testified many of the reserves stayed with guardian instead of being transferred to petitioner this structure was similar to the reinsurance of yrtli this factor favors petitioner iii determining potential profits and experience rating an experience rating formula that results in the reinsurer’s assuming a risk of loss beyond the annual mortality risk as well as enjoying a share of profits commensurate with its loss exposure may indicate that the tax benefits resulting from the assumption of reserve liabilities by the reinsurer are not disproportionate to the risk transferred between the parties when the experience rating formula for a reinsurance agreement results in the reinsurer’s receiving only an annual risk premium plus a fixed fee the agreement may be economically equivalent to yrtli combined with a financing_arrangement h conf rept supra pincite c b vol pincite respondent argues that the fee structure of the agreements was a financing_arrangement respondent claims that the agreements were structured to terminate when the eab equaled zero respondent concludes that petitioner rented its surplus to guardian in exchange for an annual fee of percent of the outstanding surplus relief we do not find that the record supports respondent’s argument claim or conclusion as is typical with most reinsurance agreements petitioner’s profit or loss on the agreements was only ascertainable upon the agreements’ termination because petitioner could not terminate the agreements they would continue and petitioner would remain at risk for as long as guardian left the agreements intact petitioner faced mortality surrender and annuitization risks for the duration of the agreements if cumulative benefit costs exceeded revenues petitioner could be left with the losses permanently at guardian’s option petitioner also was to receive future profits from the blocks of policies at a set profit margin as ms wallace testified this method of computing the profit margin is a very common feature in reinsurance agreements she also testified that the 2-percent risk charge and the 10-percent profit sharing feature were within the range of common charges for this type of agreement this factor favors petitioner iv duration of agreement a long-standing agreement for automatic reinsurance of certain types of policies tends to indicate that there is no significant tax_avoidance effect when a coincidental tax_benefit is enjoyed by a ceding company because income arising from the reinsurance transaction offsets an expiring loss carryover a longstanding policy may be ignored if the experience rating formula in effect allows the parties to tailor income expense and profit allocation on an individual_contract basis id respondent notes that the agreements arose from a new relationship and that the duration of the agreement was approximately months according to respondent these facts demonstrate tax_avoidance effect we disagree although the agreements arose from a new relationship the agreements were unlimited in duration and petitioner could not unilaterally terminate them although the agreements proved to be of a relatively short duration this was due to guardian’s decision to recapture the underlying insurance a decision over which petitioner had no control the agreements also contained no experience rating provision that allowed the parties to tailor results on an individual_contract basis this factor favors petitioner v right to terminate and consequences of termination the existence of a payback provision that protects a reinsurer from losses on early termination of the reinsurance agreement following the payment of a large up-front ceding commission but before the reinsurer has been able to enjoy the future profit stream may be a reasonable business practice and should not automatically be viewed as having a tax_avoidance effect on the other hand a payback provision which allows a reinsurer to recover all of its losses in any case through adjustments in future premiums or specific termination provisions indicates that the transaction is merely a financing_arrangement h conf rept supra pincite c b vol pincite respondent concedes that the written terms of the agreements prevented petitioner from unilaterally terminating the agreements and obligated guardian to pay petitioner a recapture fee only if guardian terminated the agreements in the initial period respondent claims however that the parties’ understanding was to the contrary according to respondent guardian and petitioner understood that guardian would terminate the agreements at petitioner’s request respondent also claims that guardian upon terminating the agreements intended to make petitioner whole for any losses suffered the record does not support respondent’s assertion that there was an unwritten understanding concerning the termination or recapture of the agreements under the terms of the agreements recapture would occur solely at guardian’s option both agreements contained an explicit early recapture provision of the kind reflecting a business practice as described in the conference_report neither agreement had a payback provision of the sort which the conference_report finds indicative of a mere financing_arrangement this factor favors petitioner vi relative tax positions the relative tax positions of the parties is a factor to be considered in determining tax_avoidance effect because the economic value of income and deductions depends on the tax_bracket of the insurer bracket shifting is possible for example between small and large insurers profit and loss insurers and life and nonlife insurers id it appears that guardian was in a higher tax_bracket than petitioner but we find this inconclusive we draw no inference from this factor it is neutral vii general financial situations the general financial situation of the parties is another factor to consider the conference_report states for example that the fact a surplus relief reinsurance agreement is entered into to protect a party from insolvency may indicate that the transaction has no significant tax_avoidance effect id respondent argues that the general financial situation of guardian points toward a conclusion of a significant tax_avoidance effect because guardian did not need the surplus relief generated by the agreements to protect itself from insolvency unlike respondent we do not draw from the example in the conference_report a negative inference that surplus relief invariably has a significant tax_avoidance effect unless its object is to prevent an insolvency ms wallace testified that it is common for an insurer with excess capital and surplus in relation to liabilities to increase its return by putting that capital and surplus to work as petitioner did via the agreements this factor favors petitioner viii risk transferred versus tax benefits derived the legislative_history of sec_845 refers to a determination of the amount of the tax benefits enjoyed by the parties to a reinsurance agreement as well as the risk transferred between the two h conf rept supra pincite c b vol pincite respondent generally argues the risk fees received by petitioner under the agreements are the appropriate measure of the risk transferred to it by guardian and the small_life_insurance_company_deduction is the tax_benefit that petitioner derived from the agreements respondent concludes that guardian did not transfer risks to petitioner which were commensurate with the latter’s benefit from the small life_insurance deduction in respondent’s view petitioner assumed minimal risk as reflected in the size of the risk fees while enjoying disproportionate tax benefits we reject respondent’s position on the proper measure of risk a more appropriate standard is to compare the tax benefits in this case petitioner’s tax savings from the small_life_insurance_company_deduction to petitioner’s exposure to loss under the agreements measuring the latter based on the difference between the face_amount of the reinsured policies and the amount of reserves backing those policies by that reckoning the insurance risk incurred by petitioner was not disproportionate to the tax benefits the risks associated with the policies reinsured under the agreements became apparent in when as a result of financial problems experienced by upl significantly more of the policies were surrendered than had been expected we find support for our standard in the regulations of the naic in the naic issued its model_regulation on life reinsurance agreements the model_regulation the model_regulation states that a ceding company may not receive credit for reinsurance if any of the following conditions exist in substance or in effect the primary effect of the reinsurance agreement is to transfer deficiency_reserves or excess_interest reserves to the books of the reinsurer for a risk charge and the agreement does not provide for significant participation by the reinsurer in one or more of the following risks mortality morbidity investment or surrender benefit the reserve credit taken by the ceding insurer is not in compliance with the insurance law or code rules or regulations including actuarial interpretations or standards adopted by the department the reserve credit taken by the ceding insurer is greater than the underlying reserve of the ceding company supporting the policy obligations transferred under the reinsurance agreement the ceding insurer is required to reimburse the reinsurer for negative experience under the reinsurance agreement except that neither offsetting experience refunds against prior years' losses nor payment by the ceding insurer of an amount equal to prior years' losses upon voluntary termination of in-force reinsurance by that ceding insurer shall be considered such a reimbursement to the reinsurer for negative experience the ceding insurer can be deprived of surplus at the reinsurer's option or automatically upon the occurrence of some event such as the insolvency of the ceding insurer except that termination of the reinsurance agreement by the reinsurer for non-payment of reinsurance premiums shall not be considered to be such a deprivation of surplus the ceding insurer must at specific points in time scheduled in the agreement terminate or automatically recapture all or part of the reinsurance ceded no cash payment is due from the reinsurer throughout the lifetime of the reinsurance agreement with all settlements prior to the termination_date of the agreement made only in a reinsurance account and no funds in such account are available for the payment of benefits or the reinsurance agreement involves the possible payment by the ceding insurer to the reinsurer of amounts other than from income reasonably expected from the reinsured policies the naic issued the model_regulation primarily to distinguish reinsurance agreements that legitimately transferred risk from those that did not the naic was concerned that affording reinsurance treatment for regulatory purposes absent a meaningful transfer of risk did not fairly represent the financial condition of the parties to the reinsurance agreement the model_regulation sets forth rules for a ceding company's in the naic issued another regulation that generally updated the model_regulation as of date states had adopted a version of the model_regulation or its successor or had legislation pending transfer of its reserves to a reinsurer these rules have similarities to the factors identified by the congress in the conference_report on defra with the notable exception of the factor involving the relative tax positions of the parties with which the naic would not be concerned this factor favors petitioner ix state determinations the agreement was examined for risk_transfer by the arizona department of insurance and found to have transferred risk this factor favors petitioner x conclusion we have analyzed the factors mentioned above most of these factors favor petitioner none of these factors favors respondent’s determination we conclude that the factors show that the agreements did not have a significant tax_avoidance effect within the meaning of sec_845 we conclude that respondent’s determination to the contrary amounted to an abuse_of_discretion we hold for petitioner on this issue we have considered all arguments made by respondent for a contrary holding and to the extent not discussed above find them to be without merit amortization of ceding commissions we turn to the final issue respondent asserted in her amendments that petitioner was not entitled to deduct or amortize any part of the ceding commissions respondent alleges that these commissions were not paid to acquire income-producing capital assets unlike the ceding commissions in 491_us_244 in colonial american the supreme court stated that a ceding commission is an up-front one-time payment to secure a share in a future income stream id pincite according to respondent the ceding commissions were not paid_by petitioner for the right to realize income from the reinsured policies because the agreements were designed to return to petitioner income approximately equal to the amount of the commissions respondent bears the burden_of_proof on this issue rule a 94_tc_582 we find respondent's argument unpersuasive the short answer to this question is that the ceding commissions were paid to allow petitioner to share in the future income stream from the reinsured policies petitioner entered into the agreements and incurred the related commissions for valid and substantial business reasons the ceding commissions were incurred in arm's- length transactions between unrelated parties we find that these ceding commissions were part of the purchase_price to acquire the right to a share of future profits colonial american life ins co v commissioner supra pincite and as such were capital expenditures that must be amortized over the life of the agreements id pincite respondent has not proven otherwise we have considered all arguments made by respondent for a contrary holding and to the extent not discussed above find them to be without merit to reflect the foregoing decision will be entered for petitioner
